Exhibit 10.30A

OCEANFIRST FINANCIAL CORP.

AMENDMENT NO. 1 TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This amendment (this “Amendment”) is entered into on this 5th day of August,
2015, by and between Christopher D. Maher (the “Executive”) and OceanFirst
Financial Corp., a Delaware corporation (the “Holding Company”).

WHEREAS, the Executive and the Holding Company previously entered into an
Amended and Restated Employment Agreement dated as of April 23, 2014 (the
“Agreement”); and

WHEREAS, the Executive and the Holding Company deem it in their best interests
to amend the Agreement in certain respects.

NOW THEREFORE, in consideration of the above premises and mutual covenants and
agreements herein set forth and for other good and valuable consideration, the
receipt of which is acknowledged, the Executive and the Holding Company agree as
follows:

1. Amendments to the Agreement.

 

  a. Section 2(a) of the Agreement is hereby amended by replacing the existing
paragraph with the following:

(a) The term of Executive’s employment under this Agreement shall commence as of
the Effective Date and shall continue through July 31, 2018. Effective as of
August 1, 2016, and continuing each August 1 thereafter, the term of this
Agreement shall be automatically extended by one year such that the remaining
term on such date of extension is three (3) years, unless the disinterested
members of the board of directors of the Holding Company (the “Board”) elects
not to extend the term of this Agreement by giving written notice to Executive
prior to such automatic extension. The Board shall review the Agreement and
Executive’s performance annually for purposes of determining whether to give
Executive such notice and the rationale and results thereof shall be included in
the minutes of the Board’s meeting. The Board shall give notice to Executive as
soon as possible after such review.

 

  b. Section 10(a) of the Agreement is hereby amended by replacing the existing
paragraph with the following:

(a) During the term of this Agreement and for a period of twelve (12) months
from and after the date that Executive is (for any reason) no longer employed by
the Holding Company or any of its Subsidiaries or for a period of twelve
(12) months from



--------------------------------------------------------------------------------

the date of entry by a court of competent jurisdiction of a final judgment
enforcing this covenant in the event of a breach by Executive, whichever is
longer, Executive agrees not to compete with the Holding Company or its
Subsidiaries in any city, town or county in which Executive’s normal business
office is located and the Holding Company or any of its Subsidiaries has an
office or has filed an application for regulatory approval to establish an
office, determined as of the effective date of such termination, except as
agreed to pursuant to a resolution duly adopted by the Board. Executive agrees
that during such period and within said cities, towns and counties, Executive
shall not work for or advise, consult or otherwise serve with, directly or
indirectly, any entity whose business materially competes with the depository,
lending or other business activities of the Holding Company or its Subsidiaries.

 

  c. Section 10 of the Agreement is hereby amended adding a new subsection
(d) to the end.

(d) The parties hereto, recognizing that irreparable injury will result to the
Holding Company or its Subsidiaries, and their businesses and properties in the
event of Executive’s breach or threatened breach of this Section 10, agree that
in the event of any such breach by Executive, the Holding Company will be
entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by Executive, Executive’s partners,
agents, servants, employees and all persons acting for or under the direction of
Executive (without the requirement of posting any bond). Nothing herein will be
construed as prohibiting the Holding Company from pursuing any other remedies
available to the Holding Company for such breach or threatened breach, including
the recovery of damages from Executive.

2. Further Assurances. The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Amendment.

3. Effective Date; No Other Amendments. Each of the parties hereto agrees that
the amendments to the Agreement contained herein shall be effective upon
execution and all references to the “Effective Date” in the Agreement shall
refer to the Effective Date of this Amendment. Except as expressly amended
hereby, the provisions of the Agreement are hereby ratified and confirmed by the
parties and shall remain unchanged and in full force and effect. All references
in the Agreement to “this Agreement” shall be read as references to the
Agreement, as amended hereby.

4. Construction and Governing Law. This Amendment shall be construed together
with, and as a part of, the Agreement and shall be governed in all respects by
the laws of the State of Delaware as such laws are applied to agreements to be
performed entirely in such state, except to the extent preempted by federal law.



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, OceanFirst Financial Corp. has caused this Agreement to be
executed and its seals to be affixed hereunto by its duly authorized officers
and directors, and the Executive has signed this Agreement, on date written
above.

 

ATTEST:     OCEANFIRST FINANCIAL CORP.

/s/ Steven J. Tsimbinos

    By:  

/s/ Diane F. Rhine

Secretary            For Entire Board of Directors WITNESS:      

/s/ Gary Hett

    By:  

/s/ Christopher D. Maher

           Executive